Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
                                                   Status of the Application
2. Claims 1-2, 4, 13-15, 22-23, 27, 37, 43, 56, 67 and 71 are pending under examination. Claim 145 has been previously withdrawn from further consideration as being drawn to nonelected group. Claims 3, 5-12, 16-21, 24-26, 28-36, 38-42, 44-55, 57-66, 68-70, 72-144 and 146-149 were cancelled. The Applicant’s arguments and the amendment has been fully considered and found unpersuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Pregibon et al. in view of Chapin et al. has been withdrawn in view of the amendment.
                                            Nonstatutory Double Patenting
4.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 4, 13-15, 22-23, 27, 37, 43, 56, 67 and 71 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 10, 890, 581 (hereafter the ‘581) in view of  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-19 of the patent ‘581, specifically the method steps for detecting one or more target nucleic acids in the instant claims comprising contacting target nucleic acids with a first set of hydrogel particles bearing capture probes; releasing the captured targets from the hydrogel particles prior to amplification, amplifying captured target nucleic acids in a reaction, incubating the amplification product with recapture probes and detecting the presence of target nucleic acids is within the scope of the claims in the patent ‘581. The only variation is that the claims in the patent disclose analyzing biomolecules, wherein analyzing comprises PCR amplification and multifunctional substrates, that are made up of hydrogel, which are considered obvious over the hydrogel particles. The instant claims are within the scope of the claims in the patent and are rejected under obviousness type of double patenting.
                         Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

Claims 1-2, 4, 13-15, 22-23, 27, 37, 43, 56, 67 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Pregibon et al. (US 2011/0136104) in view of Chapin et al. (US 2010/0330693) and Doyle et al. (US 2007/0105972).
        Pregibon et al. teach a method of claim 1-2, 4, 71, detecting target nucleic acid
comprising:
a) contacting a sample with one or more capture probes on a first set of hydrogel
encoded particles, each particle comprising at least one target capturing sequence,
under conditions that permit the one or more capture probes to capture one or more
target nucleic acids in the sample (see entire document, at least 0119-0123, para
0031-0043, para 0124-0131);
c) amplifying the captures targets in a reaction mixture comprising a detectable entity such that the amplified one or more target nucleic acids are labeled with the detectable label (see entire document, at least at least para 0124, 0128-0129, 0031-0046, para 0124-0131; indicating primer labeled with detectable label Cy3);
d) incubating amplification product with a second set of particles bearing a plurality of re-capture probes (complementary to the barcodes on one of the primers) 
e) detecting signal generated by detectable entity associated with the re-captured
amplified one or more target nucleic acids, wherein presence and/or abundance of detectable signal indicates presence and/or abundance of one or more target nucleic
acids in the sample, wherein the particles comprise encoded regions with detectable
moieties (see entire document, at least para 0102, 0124-0131).
With reference to claims 13, Pregibon et al. teach that the capture and re-capture
probes are identical and are immobilized or associated with a support, wherein the
support is a particle encoded by detectable moieties (see at least para 0125-131, para
0128, 0051-0052, 0066, 0031, 0102).
With reference to claims 14-15, Pregibon et al. teach that the target nucleic acids are microRNAs, mRNAs, DNA, RNA or DNA/RNA chimera (see at least para 0012-0014, 0119-0128).
With reference to claims  22-23, Pregibon et al. teach that the method further
comprises one or more adapters (barcode tag sequence) to the captured target nucleic
acid and capture probes comprise complementary sequences to one or more adapters
(see at least para 0013, 0015, 0059, 0060, 0066).

With reference to claim 56, Pregibon et al. teach that the detectable signal is detected by a flow cytometer or array scanner (see at least para 0056).
With reference to claim 67, Pregibon et al. teach that each target nucleic acid
represents less than 1% of total biological sample (seat least para 0073, 0061).
However, Pregibon et al. did not teach separating captured target nucleic acid from the first set of particles thereby separating captured targets from the hydrogel particles.
Chapin et al. teach a method for capturing target nucleic acids using endcoded hydrogel particles comprising probes immobilized in the hydrogen matrix of the particles, wherein Chapin et al. teach separating the captured target nucleic acids from the hydrogel particles for further analysis of the captured target nucleic acids (see entire document, at least para 0072, 0075, 0005-0009).
Doyle et al. teach hydrogel polymerization and trapping target nucleic acids, wherein Doyle et al. teach hydrogel particles are pH sensitive, photosensitive and temeperature sensitive that would release the trapped target nucleic acids (see at least para 0031, 0072, 0086-0088).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the method of Pregibon et al. with the method of separating
captured target nucleic acids as taught by Chapin et al. and use of pH, phot and temperature sensitive hydrogel particles as taught by Doyle et al. to improve the method 
                                                         Conclusion
        No claims are allowable.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https: //ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637